Case 19-10280-rlj7 Doc 5 Filed 02/27/20 Entered 02/27/20 13:06:20 Page 1of4

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
ABILENE DIVISION

IN RE: CASE NO. 19-10280 RLJ

§

BIG COUNTRY MOBILE FLEET SERVICES, §
§
§ CHAPTER 7

DEBTOR. §

NOTICE OF INTENT TO SELL PROPERTY OF THE ESTATE
AT PRIVATE SALE

NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN RESPONSE IS FILED
WITH THE CLERK OF THE UNITED STATES BANKRUPTCY COURT AT ROOM 2201, 3RD

AND PINE, ABILENE, TEXAS BEFORE CLOSE OF BUSINESS ON MARCH 20, 2020, WHICH
IS TWENTY (20) DAYS FROM THE DATE OF SERVICE HEREOF.

ANY RESPONSE MUST BE IN WRITING AND FILED WITH THE CLERK, AND A COPY
MUST BE SERVED UPON COUNSEL FOR THE MOVING PARTY PRIOR TO THE DATE

AND TIME SET FORTH HEREIN. IF A RESPONSE IS FILED A HEARING WILL BE HELD
WITH NOTICE ONLY TO THE OBJECTING PARTY.

IF NO HEARING ON SUCH NOTICE OR MOTION IS TIMELY REQUESTED, THE RELIEF

REQUESTED SHALL BE DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER
AN ORDER GRANTING THE RELIEF SOUGHT OR THE NOTICED ACTION MAY BE

TAKEN.

TO THE HONORABLE ROBERT L. JONES
UNITED STATES BANKRUPTCY JUDGE:

COMES NOW HARVEY L. MORTON, Trustee in the above-entitled and numbered cause,
and files this his Notice of Intent to Sell Secured Property Free and Clear of Liens, Claims and
Encumbrances, and in support thereof would show:

1. Debtor filed its Chapter 7 Petition on November 22, 2019 Movant was appointed
Trustee; the first meeting of creditors to be held pursuant to Section 341 of the Bankruptcy Code was

scheduled for January 24, 2020; Harvey L. Morton (the “Trustee”) was appointed and is serving

as the Chapter 7 Trustee.
Case 19-10280-rlj7 Doc 5 Filed 02/27/20 Entered 02/27/20 13:06:20 Page 2 of 4

2. Debtor scheduled three (3) work designed and utilized vehicles described as:

a. a 2004 FRHT subject to a lien with the balance equivalent to the scheduled
value. Trustee, does not seek to sell that vehicle;

b. a 2004 Ford Pick-Up Model 25 and;

c. a 2003 GMC Pick-Up Model SIE.

The latter two vehicles are the ones now sought to be sold by Trustee. No lien on these have
been identified. The value of the Ford is scheduled at $8,500.00 and the GMC at $10,700.00. Trustee
has no sales lot, employs no sales personnel and has no means to maximize purchase offers.

3. The Ford is the subject to a purchase offer of $3,000.00, cash, by Smith South Plains.

4. Both have been stored outside under a Carport type cover for what appears to have been
well over 6 months. Both are covered with dirt and grime but the interior of the Ford remains neat.
The vehicle, was driven from its storage site outside Clyde to Slaton, Texas. It has storage bins
attached to its bed. It has mileage in excess of 200,000 miles. After the 20 miles to Abilene, it
operated efficiently.

5. Trustee was advised that, when he came to Clyde to possess the two vehicles, they would
be operational. However, on arrival, it was found that both batteries on the GMC (a diesel vehicle),
were so dead that the vehicle could not be started with either jumper cables or battery charger. It is
not known for sure just how extensive mechanical problems may be. After several attempts, Trustee,
reluctant to drive back from Lubbock to Abilene at a later date, made the following agreement with
the principal with the Debtor:

1. Debtor will replace both batteries and Trustee will reimburse the cost;

2. Debtor will make a reasonable attempt to restore the truck to where the engine will

operate;
Case 19-10280-rlj7 Doc 5 Filed 02/27/20 Entered 02/27/20 13:06:20 Page 3 of 4

3. Debtor will run ads to solicit a purchase from the general public;

4. Any interested purchaser will be referred to Trustee with contact numbers and Trustee will
evaluate the offer.

6. Trustee believes that purchasers responding to such newspaper ads for sale of a 6 year
old, highly utilized work pick-up, will be anxious to make a quick buy and un-willing to wait some
3 plus weeks to acquire possession. Trustee proposes that this Court allow him to report a sale
with a 10 day Notice to parties in interest, He does not believe that a offer will exceed $8,000.00
as this vehicle is a bit ragged.

7. A sale in the manner prescribed will avoid further expense of storage and transport, as
well as any necessary repairs and expense.

WHEREFORE, PREMISES CONSIDERED, the Trustee prays that, after appropriate notice
and hearing, the Court enter an order authorizing the Trustee to sell the Ford Vehicle to the highest
bidder, on an “as is” basis, free and clear of all liens, claims, interests and encumbrances, with any
valid liens, claims, interests, and encumbrances to attach to the proceeds of the sale; and for such
other relief and that Trustee be authorized to market the GMC vehicle on site, to accept the highest
offer and to represent that a sale will require only a 10 day Notice to interested parties.

Respectfully sis) a

/s/ Harvey L. Morton ; D hipp~
Harvey L. Morton m1 -

SBN: 14560000
Case 19-10280-rlj7 Doc 5 Filed 02/27/20 Entered 02/27/20 13:06:20 Page 4of 4

CERTIFICATE OF SERVICE

[hereby certify that a true and correct copy of the above and foregoing document was served
on the following by ECF and/or U.S. Mail on the_27th day of February, 2020:

U.S. Trustee’s Office
1100 Commerce Street
Room 976

Dallas, Texas 75242

\s\ Harvey L. Morton
